DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2022 and August 25, 2022 were filed after the mailing date of the Notice of Allowance on August 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
	An incorrect acknowledgement of a foreign priority claim was in the office action filed on February 9, 2022. No foreign priority claim is acknowledged.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Klug (US 2004/0016650 A1) and Bode et al. (US 4,125,374).
	Regarding claim 1, Klug discloses a reactor system for thermally treating a hydrocarbon containing stream comprising: a pressure containment vessel (22) comprising an interior chamber defined by a first end, a second end, and at least one side wall extending from the first end to the second end; and a heat transfer medium (gaseous or liquid heat transfer medium flowing around the outside of the outer pipe, 12, together, optionally, with the exothermal reaction taking place on the outer surface of the outer pipe, 12) that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (22), wherein the heat transfer medium comprises: a first end face (manifold, 26), a second end face (manifold, 32), and channels extending between the first end face (manifold, 26) and the second end face (manifold, 32), wherein the channels of the heat transfer medium define fluid pathways extending from the first end of the pressure containment vessel (22) to the second end of the pressure containment vessel (22) (see Abstract; figures 1-3 and paragraphs 0007-0008 and 0015-0030).
	Bode et al. discloses a wide range combustion mixture air/fuel ratio sensor in which an electrochemical cell supplies hydrogen gas to a palladium sensor element (see Abstract) comprising a pressure containment vessel (housing, 7) comprising an interior chamber defined by a first end, a second end, and at least one side wall extending from the first end to the second end; and a heat transfer medium (hydrides which may be heated by an electrical resistance heating element to generate hydrogen gas could provide a safe solid state source of hydrogen) that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (7), wherein the heat transfer medium comprises: an electrical resistor (19), an electrical lead line (21) configured to provide electrical current to the heat transfer medium, a first end face, and a second end face (see figures 2 and 7; column 2, line 34 through column 4, line 13; column 4, line 60 through column 5, line 33; and column 7, lines 30-56).
	There is no express motivation to combine the teachings of the prior art references.
	Claims 2 and 4-20 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed May 31, 2022, with respect to the objection of the specification and the obviousness double patenting rejection of claims 1-2 have been fully considered and are persuasive.  The objection of the specification and the obviousness double patenting rejection of claims 1-2 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774